         Case 2:17-cr-00208-GAM Document 483 Filed 04/06/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                              v.                      :              CRIMINAL ACTION
                                                      :              No. 17-208-3
DASSAN CORNISH                                        :


McHUGH, J.                                                                       April 6, 2021

                                        MEMORANDUM

       This is a motion for compassionate release under 18 U.S.C. § 3582. Petitioner Dassan

Cornish pleaded guilty to conspiracy to distribute 280 grams or more of crack cocaine and 1

kilogram or more of heroin, 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), distribution of a controlled

substance, 21 U.S.C. § 841(a)(1), (b)(1)(C), and distribution of a controlled substance within

1,000 feet of a playground, 21 U.S.C. §§ 860(a), 841(a)(1), (b)(1)(C). With an offense level of

30 and a criminal history Category of I, he faced a guideline range of 97 to 121 months in prison.

       Because of the “safety valve,” 18 U.S.C. § 3553(e), Mr. Cornish was not subject to a

mandatory minimum. I varied downward from the Guidelines and imposed a sentence of 84

months. Mr. Cornish has now served approximately 49 months of that sentence. He now seeks

early release due to his medical circumstances in light of the COVID-19 pandemic. ECF 467.

       Having reviewed the record, and for the reasons stated below, the motion will be denied.

       The statute requires “extraordinary and compelling reasons” in order to grant release.

18 U.S.C. § 3582 (c)(1)(A)(i). After reviewing Mr. Cornish’s motion, along with his medical

records, I cannot say that his medical condition is one that rises to that level. See Resp. Opp’n,

Ex. A, ECF 471. Although Mr. Cornish presents with two conditions that, according to the


                                                 1
          Case 2:17-cr-00208-GAM Document 483 Filed 04/06/21 Page 2 of 4




Centers for Disease Control and Treatment (“CDC”), “may” lead to an increased risk of severe

cases of COVID-19—obesity and hypertension—his level of obesity is mild. 1 ECF 467. And it

appears he has been successfully treated for his hypertension since at least April of 2019. See

Resp. Opp’n, Ex. A, at 9, 20, 78, 83, ECF 471. Importantly, he is only twenty-nine years old.

Id. at 1. According to the Centers for Disease Control and Prevention (“CDC’), “more than 95%

of COVID deaths occur in people older than 45.” 2 See United States v. Whiteman, No. CR 15-

00298, 2020 WL 4284619, at *1 (E.D. Pa. July 27, 2020)

        Mr. Cornish also raises his diagnosis of asthma as a basis for relief. Mot. Compassionate

Release 1, ECF 467. According to his medical records, Mr. Cornish suffers from “mild,

persistent asthma.” Resp. Opp’n, Ex. A, at 78, ECF 471. He uses his Albuterol inhaler

approximately once or twice per week during allergy season, and otherwise “sparingly.” Id. at

13. As my colleague Judge Kearney has noted, “there are four generally accepted categories

of asthma severity: (1) mild intermittent; (2) mild persistent; (3) moderate; and (4) severe.” 3

United States v. Slone, No. CR 16-400, 2020 WL 3542196, at *5 (E.D. Pa. June 30, 2020)

(internal citation omitted). And, according to the CDC, only moderate to severe asthma may




1
 Mr. Cornish’s BMI is 30. Resp. Opp’n Memo. 13, ECF 470. Within a category of three classes, and with Class III
being the most severe, Mr. Cornish’s BMI falls into Class I, the category of lowest severity. CENTERS FOR DISEASE
CONTROL AND PREVENTION, DEFINING ADULT OVERWEIGHT AND OBESITY,
https://www.cdc.gov/obesity/adult/defining.html.
2
 CENTERS FOR DISEASE CONTROL AND PREVENTION, PEOPLE WITH CERTAIN MEDICAL CONDITIONS,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.

3
  See also UNIVERSITY OF MICHIGAN HEALTH LIBRARY, CLASSIFICATION OF ASTHMA (last visited April 5, 2021)
(citing NATIONAL HEART, LUNG, AND BLOOD INSTITUTE, NATIONAL ASTHMA EDUCATION AND PREVENTION
PROGRAM, EXPERT PANEL REPORT 3: GUIDELINES FOR THE DIAGNOSIS AND MANAGEMENT OF ASTHMA, 2007,
https://www.nhlbi.nih.gov/sites/default/files/media/docs/EPR-3_Asthma_Full_Report_2007.pdf).


                                                       2
          Case 2:17-cr-00208-GAM Document 483 Filed 04/06/21 Page 3 of 4




lead to an increased risk of severe illness from COVID-19. 4 Mr. Cornish’s mild asthma is not an

extraordinary and compelling reason to grant relief under these circumstances. See id. at 5.

        Although Mr. Cornish’s fears about the pandemic are understandable, the Court of

Appeals had made clear that “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). This Court is

aware of the fluctuating situation at FCI Petersburg Low, and that, as of January 2021, 185

inmates had reported positive since the start of the pandemic. Resp. Opp’n Memo. 8, ECF 470.

At this point, however, there is only one confirmed active case amongst inmates. 5 And I have

previously detailed the comprehensive steps being taken by the Bureau of Prisons to combat

COVID. See United States v. Robinson, 466 F. Supp. 3d 524 (E.D. Pa. 2020).

        In sum, having reviewed multiple decisions from many district judges, Mr. Cornish’s

case falls well outside the matrix where release was granted. It is instead analogous to cases

where relief was denied. See, e.g., United States v. Whiteman, 2020 WL 4284619, at *1-2;

United States v. Slone, 2020 WL 3542196, at *5-7.

        Finally, aside from the fact that Mr. Cornish has failed to demonstrate “extraordinary and

compelling” reasons for release at the outset, an analysis of all pertinent factors, including those

set forth in 18 U.S.C. § 3553(a), further weighs against release. Mr. Cornish’s offenses are

serious—they involve a conspiracy to distribute large quantities of heroin and cocaine over the




4
 CENTERS FOR DISEASE CONTROL AND PREVENTION, PEOPLE WITH CERTAIN MEDICAL CONDITIONS,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.
5
 In addition, thirteen staff have tested positive. See FEDERAL BUREAU OF PRISONS, COVID-19,
https://www.bop.gov/coronavirus/ (last visited April 5, 2021).

                                                      3
        Case 2:17-cr-00208-GAM Document 483 Filed 04/06/21 Page 4 of 4




course of a year, including sales near a children’s playground. He has served only approximately

49 months out of an 84-month sentence. His release nor in the absence of compelling

circumstances would not reflect the seriousness of his crimes, promote respect for law, or

adequately deter him from future criminal behavior.

       For these reasons, the motion will be denied.




                                                         /s/ Gerald Austin McHugh
                                                       United States District Judge




                                                4
